DETAILED ACTION
	Claims 1-5 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (Reference CD on the IDS filed 3/25/2021)
Mitchell et al. discloses the related organocatalysts on page 2039: 
    PNG
    media_image1.png
    147
    130
    media_image1.png
    Greyscale
.   Page 2043 provides table 9, entry 7 and 8 wherein the product 19 is prepared by Michael addition of nitroalkanes: 


    PNG
    media_image2.png
    49
    108
    media_image2.png
    Greyscale
from the reaction: 
    PNG
    media_image3.png
    64
    317
    media_image3.png
    Greyscale
using conditions A which utilizes the organocatalyst 4: 
    PNG
    media_image4.png
    94
    101
    media_image4.png
    Greyscale
.  The conclusion on page 2044 provides the use of catalyst 4 with a base additive.  This corresponds to the instant claims wherein the compound of formula II wherein R1 and R2 are each methyl is reacted with the compound of formula III wherein R3 is methyl; R4 is methyl; and R5 is hydrogen in the presence of the formula C: 
    PNG
    media_image5.png
    94
    115
    media_image5.png
    Greyscale
to obtain the compound of formula IV wherein R1, R2, R3, and R4 are each methyl and R5 is hydrogen.  The additive of claim 4 is found on page 2044 of the Mitchell et al. reference CD.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (Reference CD on the IDS filed 3/25/2021) in view of Tian et al. 
Mitchell et al. discloses the related organocatalysts on page 2039: 
    PNG
    media_image1.png
    147
    130
    media_image1.png
    Greyscale
.   Page 2043 provides table 9, entry 7 and 8 wherein the product 19 is prepared by Michael addition of nitroalkanes: 

    PNG
    media_image2.png
    49
    108
    media_image2.png
    Greyscale
from the reaction: 
    PNG
    media_image3.png
    64
    317
    media_image3.png
    Greyscale
using conditions A which utilizes the organocatalyst 4: 
    PNG
    media_image4.png
    94
    101
    media_image4.png
    Greyscale
.  The conclusion on page 2044 provides the use of catalyst 4 with a base additive.  This corresponds to the instant claims wherein the compound of formula II wherein R1 and R2 are each methyl is reacted with the compound of formula III wherein R3 is methyl; R4 is methyl; and R5 is hydrogen in the presence of the formula C: 
    PNG
    media_image5.png
    94
    115
    media_image5.png
    Greyscale
to obtain the compound of formula IV wherein R1, R2, R3, and R4 are each methyl and R5 is hydrogen.  The additive of claim 4 is found on page 2044 of the Mitchell et al. reference CD.
The difference between Mitchell et al. (reference CD) and claims 2-3 is that claims 2- utilize organocatalysts B, D, E, F and F’ or just F and F’.  Instant claims 4 and 5 utilize an additive such as acetic acid.
Tian et al. discloses Michael addition on page 13885 utilizing various catalyst from A-I:

    PNG
    media_image6.png
    200
    307
    media_image6.png
    Greyscale
.  Additives are provides such as AcOH.  Catalyst H, which corresponds to applicant’s catalyst F was utilized in entry 13.  
Mitchell et. al. provides Michael addition of nitroalkanes with specific organocatalysts.  While Mitchell et al. does not provide the specific organocatalysts as found in instant claims 2 and 3 and does not provide the specific additive as found in claim 5, Tiam provides that the Michael addition can be utilized with a multitude of catalyst and additives, such as Catalyst H (which corresponds to applicant’s catalyst F) and acetic acid as an additive.  It would be obvious to one of ordinary skill in the art to utilize varying catalysts and additives in the Michael addition of nitroalkanes as Tiam et al. provides the screening conditions with varying catalyst and additives for the same type of reaction as found in Mitchell et al. in order to prepare additional compounds of the formula IV.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					7 September 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600